Title: 1778. March 4. Wednesday.
From: Adams, John
To: 


       Fair Weather, but an Adverse Wind, from the N.E., which obliges Us to go to the Southward of the S.E. which is out of our Course.
       Nantes, ancienne, riche, et tres considerable Ville de France, la seconde de la Bretagne, avec un riche Evêché suffragan de Tours, une Université, et un Hôtel des Monnoies. C’est une de Villes les plus commercantes du Royaulme. Les Marchands ont une Sociéte avec ceux de Bilbao, appellee la Contractation, et un Tribunal reciproque en forme de Jurisdiction consulaire. Ce fut dans cette Ville que Henri 4th. donna, en 1598, le celebre Edit de Nantes, revoqué en 1685. Elle est sur la Rive droit de la Loire, à 15. lieus S.O. d’Angers, 27. N. Par O. de La Rochelle, 87. S.O. de Paris, 23. S. de Rennes. Long. 16.6.12. Lat. 47.13.7. Le Païs Nantois, ou le C. de Nantes, est une Contree des deux côtés de la Loire. On y fait du Sel, et il y a beaucoup de Bestiaux.
      